Filed pursuant to Rule 433 Dated May 16, 2013 Relating to Preliminary Pricing Supplement No. 819 dated May 16, 2013 to Registration Statement No. 333-178081 Global Medium-Term Notes, Series F Fixed Rate Subordinated Notes Due 2023 Issuer: Morgan Stanley Principal Amount: Maturity Date: May 22, 2023 Trade Date: May 16, 2013 Original Issue Date (Settlement): May 21, 2013 (T+3) Interest Accrual Date: May 21, 2013 Issue Price (Price to Public): 99.943% Agents’ Commission: 0.450% All-in Price: 99.493% Net Proceeds to Issuer: Interest Rate: 4.10% per annum Interest Payment Period: Semi-annual Interest Payment Dates: Each May 22 and November 22, commencing November 22, 2013 Day Count Convention: 30/360 Specified Currency: U.S. Dollars (“$”) Minimum Denomination: $1,000 and integral multiples of $1,000 in excess thereof Business Day: New York CUSIP: 61747YDU6 ISIN: US61747YDU64 Issuer’s Subordinated Debt Ratings: Baa2 (Moody’s) / BBB+ (Standard & Poor’s) / BBB+ (Fitch) / A- (R&I)/ A (DBRS) (Negative / Negative / Stable / Negative / Negative) Agents: Morgan Stanley & Co. LLC (“MS&Co.”) and such other agents as shall be named in the Pricing Supplement for the notes. Global Settlement: Through The Depository Trust Company, Euroclear or Clearstream, Luxembourg The notes are not bank deposits and are not insured by the Federal Deposit Insurance Corporation or any other governmental agency, nor are they obligations of, or guaranteed by, a bank. The issuer has filed a registration statement (including a prospectus) with the SEC for the offering to which this communication relates. Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the issuer and this offering.You may get these documents for free by visiting EDGAR on the SEC Web site at www.sec.gov.Alternatively, the issuer, any underwriter or any dealer participating in the offering will arrange to send you the prospectus if you request it by calling toll free 1-866-718-1649. Preliminary Pricing Supplement Dated May 16, 2013 Prospectus Supplement Dated November 21, 2011 Prospectus Dated November 21, 2011
